United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF STATE, DIPLOMATIC
SECURITY SERVICE, Dunn Loring, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1715
Issued: March 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2011 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ (OWCP) May 12, 2011 merit decision denying his traumatic injury claim and a
July 11, 2011 nonmerit decision denying his request for reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a left knee injury on
June 19, 2010 as alleged; and (2) whether OWCP properly denied his request for further merit
review of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant submitted new medical evidence and contended that it established
that he sustained an employment-related left knee injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 25, 2010 appellant, then a 36-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that on June 19, 2010 he twisted his left knee as he was getting out
of an armored vehicle at work.
By letter dated April 5, 2011, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit medical evidence, including a
rationalized medical opinion from an attending physician describing a history of injury and
provided dates of examination and treatment, findings, test results, a diagnosis together with an
explanation as to why the diagnosed condition was caused or aggravated by the June 19, 2010
incident. Appellant was afforded 30 days to submit the requested evidence. He did not respond.
In a May 12, 2011 decision, OWCP denied appellant’s claim. It found that the evidence
established that the June 19, 2010 incident occurred as alleged. OWCP, however, found that
appellant failed to submit any medical evidence establishing a causal relationship between a
medical condition and the accepted employment-related incident.
In an undated letter received by OWCP on June 27, 2011, appellant requested
reconsideration. He stated that, after several unsuccessful attempts, his Form CA-1 was finally
submitted to OWCP in May 2011. However, appellant was unable to schedule an appointment
with a physician until late May 2011. He stated that his claim was denied before he could be
evaluated by a physician and thus, he was unable to submit the requested evidence. Appellant
stated that he had been seen by a physician and undergone a magnetic resonance imaging scan.
He contended that the physician’s medical report had been submitted.
In a July 11, 2011 decision, OWCP denied appellant’s request for reconsideration
finding, that he did not submit any new legal argument or relevant medical evidence not
previously considered and, thus, it was insufficient to warrant a merit review of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.4

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 3.

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS -- ISSUE 1
In a May 12, 2011 decision, OWCP accepted as factual that appellant exited an armored
vehicle on June 19, 2010 while working as a special agent. While the work incident is
established, the Board finds that appellant failed to establish a causal relationship between the
claimed left knee injury and accepted employment incident. OWCP’s April 5, 2011
developmental letter specifically requested that he submit a rationalized medical opinion from
his attending physician addressing whether the accepted work incident caused or aggravated the
claimed injury. Appellant did not submit any medical evidence in response to OWCP’s request
prior to the issuance of the May 12, 2011 decision. The Board finds, therefore, that he failed to
meet his burden of proof.10
On appeal, appellant submitted new medical evidence and contended that it established
that he sustained an employment-related left knee injury. However, evidence submitted by him
after issuance of the final OWCP decision cannot be considered by the Board. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its
decision.11 Appellant may submit additional evidence, together with a written request for
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

10

See Donald W. Wenzel, 56 ECAB 390 (2005).

11

See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,12
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.13 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.14 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
On May 12, 2011 OWCP denied appellant’s traumatic injury claim on the grounds that
he failed to submit any medical evidence establishing that he sustained an injury causally related
to the accepted June 19, 2010 employment incident. Appellant requested reconsideration in an
undated letter received by OWCP on June 27, 2011, stating that relevant new medical evidence
was submitted by his attending physician. The evidence, however, was not contained in the case
record prior to OWCP’s issuance of its July 11, 2011 decision denying his request for
reconsideration.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his June 27, 2011 request for reconsideration.15
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left knee injury
on June 19, 2010, as alleged. The Board further finds that OWCP properly denied his request for
further merit review of his claim pursuant to 5 U.S.C. § 8128(a).

12

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(1)-(2).

14

Id. at § 10.607(a).

15

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

4

ORDER
IT IS HEREBY ORDERED THAT the July 11 and May 12, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

